RENDERED: MAY 14, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0477-MR


ROBERT SCHIERER                                                    APPELLANT



                 APPEAL FROM KENTON CIRCUIT COURT
v.              HONORABLE PATRICIA M. SUMME, JUDGE
                       ACTION NO. 14-CR-00042



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; MAZE AND K. THOMPSON, JUDGES.

MAZE, JUDGE: This appeal centers upon alleged ineffective assistance of

counsel in the entry of a guilty plea to wanton murder stemming from the death of

an eight-week-old infant while in appellant Robert Schierer’s care. Finding no
error in the thorough and well-reasoned decision of the Kenton Circuit Court, we

affirm its denial of RCr1 11.42 relief.

                 In January 2014, a Kenton County grand jury indicted appellant for

the offense of murder under KRS2 507.020 for wantonly causing the death of an

infant child under his exclusive custody and control. He subsequently appeared

with his trial counsel, Honorable Harry Hellings and Dean Pisacano, entered a plea

of guilty to the charge of murder and, on May 12, 2015, was sentenced to a term of

thirty years’ imprisonment.

                Pertinent to the issues before us, on March 21, 2018, appellant filed a

pro se motion to vacate his sentence pursuant to RCr 11.42, raising several

complaints concerning the effectiveness of the assistance rendered by his trial

counsel and requesting both an evidentiary hearing and appointment of counsel to

represent him in prosecuting his motion. After the trial court appointed counsel to

represent appellant, the Commonwealth filed a response asserting that because the

record conclusively refuted each of appellant’s claims, an evidentiary hearing was

not warranted. In January 2019, the trial court conducted a hearing to determine

whether an evidentiary hearing was necessary to rule on the RCr 11.42 motion.

The focus of that hearing was appointed counsel’s concern about the submission of


1
    Kentucky Rule of Criminal Procedure.
2
    Kentucky Revised Statute.

                                            -2-
the affidavit of trial counsel Pisacano regarding at least one of the claims raised in

the RCr 11.42 motion. The trial court ultimately denied appellant’s motion for

post-conviction relief without conducting an evidentiary hearing.

               In its February 22, 2019 order, the trial court concluded that the

record, taken as a whole, conclusively refuted appellant’s claims that trial counsel

was ineffective in failing to investigate the possibility that a third party caused the

death of the child; that trial counsel failed to comply with a court order to provide

copies of all discovery material; that trial counsel misadvised him as to parole

eligibility; that trial counsel was ineffective in failing to move to suppress autopsy

photos of the infant victim; and that trial counsel was ineffective in advising him to

enter a guilty plea while maintaining his innocence concerning the crime charged.

Although the trial court’s determination with respect to misadvice concerning

parole eligibility is the only of these rulings directly challenged in this appeal,

appellant also argues that the trial court erred in directing trial counsel to submit an

affidavit and in utilizing that affidavit to deny relief without a hearing, as well as in

ruling that there is no basis for permitting discovery in post-conviction

proceedings.

               Where the trial court has denied an RCr 11.42 motion without the

benefit of an evidentiary hearing, the task before an appellate court is to determine

“‘whether the [RCr 11.42] motion on its face states grounds that are not


                                           -3-
conclusively refuted by the record and which, if true, would invalidate the

conviction. Lewis v. Commonwealth, Ky., 411 S.W.2d 321, 322 (1967).’” Baze v.

Commonwealth, 23 S.W.3d 619, 622 (Ky. 2000), overruled on other grounds by

Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009). Pertinent to the instant

appeal, in Commonwealth v. Elza our Supreme Court clarified a movant’s burden

in establishing ineffective assistance of counsel in the entry of a guilty plea:

             In order to prove ineffective assistance of counsel where
             a guilty plea has been entered, the movant must establish:

                  (1) that counsel made errors so serious that
                  counsel’s performance fell outside the wide range
                  of professionally competent assistance; and (2)
                  that the deficient performance so seriously
                  affected the outcome of the plea process that, but
                  for the errors of counsel, there is a reasonable
                  probability that the defendant would not have
                  pleaded guilty, but would have insisted on going
                  to trial.

             Bronk v. Commonwealth, 58 S.W.3d 482, 486-87 (Ky.
             2001) (considering claim of ineffective assistance of
             counsel brought pursuant to RCr 8.10 motion to
             withdraw a guilty plea). “[T]he trial court must evaluate
             whether errors by trial counsel significantly influenced
             the defendant’s decision to plead guilty in a manner
             which gives the trial court reason to doubt the
             voluntariness and validity of the plea.” Id. at 487.

284 S.W.3d 118, 120-21 (Ky. 2009). Application of these principles to the issues

advanced in this appeal discloses no error in the thorough and well-reasoned

decision of the trial court.


                                          -4-
      I. Use of Counsel Pisacano’s Affidavit to Deny Relief Without a Hearing

                Citing Knuckles v. Commonwealth, 421 S.W.3d 399, 401 (Ky. App.

2014), appellant initially argues that “the Commonwealth’s use of affidavits, and

the circuit court’s reliance thereupon, was improper in the absence of an

evidentiary hearing.” Id. The affidavit3 in question was the product of a status

conference conducted on appellant’s motion to compel the production of discovery

to assist in the preparation of his RCr 11.42 motion. Appellant insists that the trial

court improperly relied upon the affidavit to dispose of his argument that trial

counsel failed to properly investigate appellant’s claim that another person had

admitted causing the death of the child. In its order denying the RCr 11.42 relief,

the trial court stated:

                The information came from the mother of the victim who
                was then the defendant’s girlfriend and the record
                includes the affidavit of defense counsel Dean Pisacano
                stating that he knew about the report that a third party
                had admitted to the mother of the victim that he was
                responsible for the child’s death; that he (Pisacano) knew
                that the third party had been in jail on an unrelated charge
                and so he (Pisacano) had ordered copies of all phone
                calls between that third party and the mother of the child
                and that there “were no references or inferences that
                suggested that this third party was responsible for the
                injury to the child.” This evidence refutes defendant’s

3
  The Court notes that although the affidavit is discussed by both parties in their briefs and the
trial court alludes to the affidavit in its order, a diligent search disclosed no filing of the affidavit
in the record. Neither has the affidavit been appended to either brief. However, because the
contents of the affidavit are not dispositive of the issue before us, and neither party disputes its
existence, we will address the trial court’s use of the affidavit in ruling on the RCr 11.42 motion.

                                                   -5-
             assertion that his counsel failed to conduct an adequate
             pre-trial investigation into the alleged admission that
             another person had been responsible for the death of the
             child.

Were that the end of the trial court’s analysis, there might be some merit to

appellant’s contention that he was denied the due process of law in the use of the

affidavit to deny his claim without conducting an evidentiary hearing. However,

the trial court went on to discuss in detail factors which, apart from the information

contained in the affidavit, prove dispositive of the ineffective assistance claim.

             Contrary to his current allegations with respect to the investigation

into the third party’s admission of guilt to the crime, the trial court specifically

found that at the time it accepted his plea, appellant answered the following

questions in the affirmative:

             You reviewed the indictment and told your attorneys all
             the facts known to you about these charges? And they
             are fully factually informed by you about your case,
             including all of your witnesses?

             They investigated and are fully informed about your case?
             You’ve discussed all of your defenses with them. . . .?

             You discussed potential trial strategies with them, which
             may have included witness availability, witness
             believability, and why counsel may or may not call those
             witnesses at trial?

             You waive the right to confront and cross-examine all the
             persons called to testify against you to prove your guilt?




                                           -6-
                You waive the right to produce evidence including
                persons to testify about your innocence or in your
                defense?

                You were alone with the child the entire time, correct?

                In addition to citing trial counsels’ affirmative responses to its

questions regarding whether it did a full investigation of potential witnesses and

discussed trial strategy with appellant, the trial court relied upon trial counsel

Heller’s statement during the colloquy that it was indisputable that the child had

died from trauma; that appellant was the child’s sole caretaker at the time of injury;

and that the medical evidence showed that the trauma leading to the child’s death

had to have occurred during the timeframe that the child was in appellant’s sole

care. Most importantly, the trial court relied upon appellant’s own admission that

although he could not believe his actions were traumatic enough to have caused the

child’s death, because of the timeframe he concluded that his actions did in fact

cause the trauma to the child. The trial court then concluded that, taken as a whole,

the record refutes appellant’s claim that counsel was ineffective in failing to

conduct further investigation into the possibility that a third party caused the death

of the child.

                It is interesting to note that appellant does not challenge the trial

court’s decision regarding counsels’ alleged ineffectiveness in failing to investigate

the third party, focusing instead on the procedural issue of the use of an affidavit in


                                             -7-
the denial of that claim. We question the relevance of questioning the use of an

affidavit to dispose of an issue appellant has now abandoned. Nevertheless,

viewing the trial court’s findings and conclusions in light of the Elza standard, we

are convinced that appellant failed to demonstrate that his counsels’ performance

fell outside the wide range of professionally competent assistance or that any

deficiency in counsels’ performance so seriously affected the outcome of the plea

process that, but for the errors of counsel, there is a reasonable probability that the

defendant would have refused to plead guilty and would have insisted on his right

to trial.

                II. The Right to Discovery in RCr 11.42 Proceedings

             Appellant next argues that the trial court erred in concluding that there

was no legal basis for discovery in RCr 11.42 proceedings. Citing Hiatt v. Clark,

194 S.W.3d 324 (2006), for the proposition that a request for trial counsels’ files

does not constitute discovery, appellant insists that the trial court erred in its ruling

that counsel had not complied with a court order to provide him with copies of all

discovery material. We perceive no error.

             In his motion to compel discovery and related correspondence to the

trial court, appellant sought “a complete copy of Discovery, plea agreement, final

judgment, and DVD’s of all the hearings related to [his] case.” It thus appears that,

unlike the situation in Hiatt, appellant was not requesting trial counsels’ “entire


                                           -8-
file” but rather sought specifically delineated discovery material. Contrary to

appellant’s characterization of the holding in Hiatt, that case merely stands for the

proposition that under proper circumstances, a client may obtain his entire file

from former counsel, including work product:

             The facts of this case provide a specific scenario in
             which work product, properly characterized as such,
             may be requested and obtained by a former criminal
             client where that criminal defendant now seeks post-
             conviction relief alleging ineffective assistance of
             counsel and therefore needs his file.

Id. at 330. Thus, the trial court’s statement that discovery is not available in

context of RCr 11.42 proceedings in no way runs afoul of the holding in Hiatt:

             Although the Court of Appeals is correct that
             discovery is not authorized under Kentucky law in an
             RCr 11.42 action (or other post-conviction proceeding
             for that matter), we note that Appellant is not seeking
             discovery. Rather, Appellant is seeking to obtain that
             which is his in the first place—his file.

Id. at 327 (emphasis added).

             The bottom line is that the record in this case clearly shows that

appellant was provided the information he sought. At a status conference

conducted on this subject, former counsel Pisacano advised the court that the items

appellant requested had been provided, with the exception of the tapes of jail

telephone conversations between the alleged third party and the victim’s mother.

The record contains a subsequent order stating that the requested “DVD tapes are


                                          -9-
enclosed and being sent to the Defendant from his attorney, Hon. Dean Pisacano.”

Furthermore, the trial court confirmed at a later status hearing in the presence of

appellant and his newly appointed counsel that the discovery in the case had been

tendered to the court file by Pisacano and that the trial court had forwarded copies

of everything to appellant. At that point, neither appellant nor his appointed

counsel contended that those items had not been provided.

             Neither does appellant specifically argue in this appeal that he did not

receive the requested items, rather taking issue with the trial court’s statement that

discovery is not available in RCr 11.42 proceedings and requesting for the first

time on appeal that Pisacano turn over his entire file. Because the trial court did

not deprive appellant of the discovery items he sought, he cannot now complain

that it improperly denied him a copy of counsels’ entire file which he did not

request.

           III. Misadvice as to Maximum Penalty and Parole Eligibility

             Appellant’s final allegation of error centers upon his contention that

trial counsels’ failure to properly advise him of the maximum possible penalty and

parole eligibility precluded him from making an informed decision as to the plea

offer extended by the Commonwealth. In support of this contention, appellant

claims that trial counsel told him that if he declined the Commonwealth’s plea

offer, he would receive a life sentence without the possibility of parole. He also


                                         -10-
maintains that counsel gave him inaccurate information concerning parole

eligibility under the Commonwealth’s offer. As noted in the trial court’s order,

appellant maintained that counsel had incorrectly informed him that accepting a

sentence of thirty years at 85% parole eligibility is the same as accepting a twenty-

year sentence at 85% parole eligibility. Citing Hughes v. Commonwealth, 87

S.W.3d 850 (Ky. 2002), the trial court correctly observed that violent offenders

sentenced to a term of years are eligible for parole after serving 85% of the

sentence imposed or twenty years, whichever is less. Thus, the trial court found

that there is a discrepancy of three years concerning parole eligibility for a twenty-

year sentence as opposed to a thirty-year sentence. Nevertheless, the trial court

concluded that appellant failed to “convince the court that a decision to reject the

plea bargain would have been rational under the circumstances.” Padilla v.

Kentucky, 559 U.S. 356, 372, 130 S. Ct. 1473, 1485, 176 L. Ed. 2d 284 (2010).

             In reaching this conclusion, the trial court outlined the following facts:

1) appellant’s acknowledgement in the colloquy that he understood that the penalty

for the crime charged is twenty years’ to fifty years’ or life imprisonment; 2) his

acknowledgement that trial counsel had discussed parole eligibility and that given

the nature of the crime he would have to serve 85% of the sentence imposed; 3) his

statement in the pre-sentence interview that he was pleading guilty to avoid the

possibility of life imprisonment; and 4) the fact that at sentencing the


                                         -11-
Commonwealth emphasized the difference in parole eligibility for a twenty-year

sentence as opposed to a thirty-year sentence.

             In addition, our review of the colloquy surrounding the guilty plea

discloses that the trial court made abundantly clear to appellant that the plea offer

included a recommendation of a thirty-year sentence. It also made clear that

because of the nature of the crime charged, appellant would not be eligible for

parole until he had served 85% of the sentence. The trial court emphasized to

appellant that although it was inclined to accept the Commonwealth’s sentencing

recommendation, he could argue for a lesser sentence at the sentencing hearing. At

that hearing, appellant’s counsel did argue for a twenty-year sentence, stating that

under a twenty-year sentence he would be eligible for parole in 17 years. Thus, we

find ourselves in complete agreement with the trial court’s conclusion that, taken

as a whole, the record clearly refutes the assertion that trial counsel was ineffective

in misinforming appellant of his parole eligibility. Further, given the evidence as

to the extent of the injuries inflicted upon the infant, appellant’s acknowledgement

that his actions must have given rise to the trauma causing the death of the child,

and the fact that he was the sole caregiver during the time the trauma was inflicted,

we cannot conclude that the rejection of the Commonwealth’s offer of thirty-years

would have been rationale under the circumstances.




                                         -12-
                                   IV. Conclusion

             In sum, nothing in this record supports appellant’s claims of

ineffective assistance of trial counsel or his assertions of due process deprivations

in the disposition of his RCr 11.42 motion. Rather, we are fully convinced that this

appeal falls squarely within the rationale set out in Elza:

             Furthermore, as detailed above, the record clearly
             establishes that Elza’s guilty plea was voluntary, and that
             the plea agreement was reasonable in light of the
             circumstances. “The subsequent presentation of
             conclusory allegations unsupported by specifics is
             subject to summary dismissal, as are contentions that in
             the face of the record are wholly incredible.” Edmonds
             [v. Commonwealth, 189 S.W.3d 558, 569 (Ky. 2006)]
             quoting Blackledge v. Allison, 431 U.S. 63, 74, 97 S. Ct.
             1621, 52 L. Ed. 2d 136 (1977). The trial court properly
             rejected Elza’s motion without conducting an evidentiary
             hearing.

284 S.W.3d at 122.

             Accordingly, the order of the Kenton Circuit Court denying appellant’s

motion for RCr 11.42 relief without a hearing is hereby affirmed.

             ALL CONCUR.




                                         -13-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Kieran J. Comer           Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Thomas A. Van de Rostyne
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -14-